Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 1 of 10 PageID #: 180




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

   TRAXXAS, L.P.,                                   §
                                                    §
                  Plaintiff,                        §
                                                    §
   v.                                               §        Case No. 2:20-cv-00012-JRG-RSP
                                                    §
   EGRANDBUY,INC.,                                  §
                                                    §
                  Defendant.                        §

                                  REPORT AND RECOMMENDATION

            Before the Court is the Motion to Dismiss for Lack of Jurisdiction and/or for Improper

  Venue or in the Alternative to Transfer Venue to the Central District of California; Memorandum

  of Points and Authorities in Support filed by Defendant eGrandbuy, Inc (“Motion to Dismiss”).

  Dkt. No. 11. Also, before the Court is the Motion for Discovery by Plaintiff Traxxas, L.P. Dkt.

  No. 15.

            After due consideration, the Court recommends that eGrandbuy’s Motion to Dismiss be

  denied and that Traxxas’ Motion for Discovery be found moot.

    I.      BACKGROUND

            Traxxas filed a complaint against eGrandbuy for trademark infringement, unfair

  competition, dilution, and unjust enrichment. Dkt. No. 1 at 1. Traxxas is a Texas limited

  partnership with its principal place of business in McKinney, Texas, and eGrandbuy is a

  California corporation with its principal place of business in Santa Fe Springs, California. Id. at

  1–2. The complaint asserts specific personal jurisdiction over eGrandbuy as to the asserted

  claims. Id. at 2.

            On July 16, 2020, eGrandbuy moved to dismiss for lack of personal jurisdiction and/or

  for improper venue. Dkt. No. 11 at 1. eGrandbuy’s Motion to Dismiss alternatively seeks to
                                                    1
Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 2 of 10 PageID #: 181




  dismiss or transfer this case based on forum non conveniens. The Court granted Traxxas a thirty-

  day extension to respond to eGrandbuy’s Motion to Dismiss. Dkt. No. 14. The following

  business day, Traxxas filed the Motion for Discovery requesting leave to take discovery with

  respect to eGrandbuy’s Motion to Dismiss.

   II.    LEGAL STANDARD

              a. Jurisdiction

          “When, as here, the district court did not conduct an evidentiary hearing on defendant[s’]

  motion to dismiss, the party seeking to assert jurisdiction is required only to present sufficient facts

  to make out a prima facie case supporting jurisdiction.” Trois v. Apple Tree Auction Ctr., Inc., 882

  F.3d 485, 488 (5th Cir. 2018) (citing Cent. Freight Lines Inc. v. APA Transport Corp., 322 F.3d

  376, 380 (5th Cir. 2003)). “The court shall accept as true that party’s uncontroverted allegations

  (so long as the allegations are not merely conclusory) and resolve all factual conflicts in favor of

  the party seeking to invoke the court’s jurisdiction.” Cent. Freight Lines Inc., 322 F.3d at 380

  (citing Alpine View Co. v. Atlas Copco A.B., 205 F.3d 208, 214 (5th Cir. 2000)).

          Generally, there are two steps to determine whether a federal court may exercise personal

  jurisdiction over a nonresident defendants: (1) the forum state’s long-arm statute must confer

  personal jurisdiction over that defendant; and (2) the exercise of personal jurisdiction must

  comport with the Due Process Clause of the Fourteenth Amendment. McFadin v. Gerber, 587 F.3d

  753, 759 (5th Cir. 2009). “Because the Texas longarm statute extends to the limits of federal due

  process, the two-step inquiry collapses into one federal due process analysis.” Johnston v.

  Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008)

          Personal jurisdiction may arise through general or specific jurisdiction. In re DePuy

  Orthopaedics, Inc., Pinnacle Hip Implant Prod. Liab. Litig., 888 F.3d 753, 778 (5th Cir. 2018).



                                                     2
Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 3 of 10 PageID #: 182




  “Where the plaintiff alleges specific jurisdiction, as here, due process requires (1) minimum

  contacts by the defendant purposely directed at the forum state, (2) a nexus between the

  defendant’s contacts and the plaintiff’s claims, and (3) that the exercise of jurisdiction over the

  defendant be fair and reasonable.” ITL Int’l, Inc. v. Constenla, S.A., 669 F.3d 493, 498 (5th Cir.

  2012).

           Contacts that “arise from, or are directly related to, the cause of action” create specific

  personal jurisdiction. Trois, 882 F.3d at 489. The Fifth Circuit “has consistently held that ‘mere

  foreseeability or awareness [is] a constitutionally sufficient basis for personal jurisdiction if the

  defendant’s product made its way into the forum state while still in the stream of commerce.’” Luv

  N’ care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 470 (5th Cir. 2006) (citing Ruston Gas Turbines,

  Inc., 9 F.3d at 415 (citing Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102, 111 (1987)

  (citing Bean Dredging Corp. v. Dredge Technology Corp., 744 F.2d 1081 (5th Cir. 1984)))).

  “Under specific jurisdiction analysis, the question is not how much of Defendant’s business occurs

  in the state, but whether the accused [product] is marketed and sold in the state.” 2M Asset

  Management LLC v. NetMass, Inc., Case No. 2:06-cv-00215-RC, 2006 WL 8440325, at *3 (Aug.

  1, 2006).

           “Once a plaintiff has established minimum contacts, the burden shifts to the defendant to

  show the assertion of jurisdiction would be unfair.” Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208,

  215 (5th Cir. 1999). “To determine whether jurisdiction is unfair and unreasonable, a court may

  consider, when relevant, ‘(1) the burden on the nonresident defendant, (2) the forum state’s

  interests, (3) the plaintiff’s interest in securing relief, (4) the interest of the interstate judicial

  system in the efficient administration of justice, and (5) the shared interest of the several states in




                                                    3
Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 4 of 10 PageID #: 183




  furthering fundamental social policies.’” Dontos v. Vendomation NZ Ltd., 582 F. App’x 338, 343

  (5th Cir. 2014) (quoting McFadin, 587 F.3d at 759–60).

         “To show that an exercise of jurisdiction is unreasonable once minimum contacts are

  established, the defendant must make a ‘compelling case’ against it.” Id. (citing Burger King Corp.

  v. Rudzewicz, 471 U.S. 462, 477 (1985)). “It is rare to say the assertion is unfair after minimum

  contacts have been shown.” Id.

             b. Venue

         The venue statute provides:

                 A civil action may be brought in-- (1) a judicial district in which any
                 defendant resides, if all defendants are residents of the State in
                 which the district is located; (2) a judicial district in which a
                 substantial part of the events or omissions giving rise to the claim
                 occurred, or a substantial part of property that is the subject of the
                 action is situated; or (3) if there is no district in which an action may
                 otherwise be brought as provided in this section, any judicial district
                 in which any defendant is subject to the court’s personal jurisdiction
                 with respect to such action.

  28 USCA § 1391(b). Under § 1391(c)(2), “an entity with the capacity to sue and be sued in its

  common name under applicable law . . . shall be deemed to reside, if a defendant, in any judicial

  district in which such defendant is subject to the court’s personal jurisdiction with respect to the

  civil action in question . . . .” 28 USCA § 1391(c)(2). In the absence of an evidentiary hearing, a

  plaintiff’s burden is met “by presenting facts, taken as true, that establish venue.” Langton v.

  Cbeyond Commc’n, L.L.C., 282 F. Supp. 2d 504, 508 (E.D. Tex. 2003).

             c. Forum non Conveniens

         A case may be dismissed on grounds of forum non conveniens “[w]hen an alternative forum

  has jurisdiction to hear the case, and . . . trial in the chosen forum would ‘establish …

  oppressiveness and vexation to a defendant’ . . . or . . . the ‘chosen forum [is] inappropriate because



                                                    4
Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 5 of 10 PageID #: 184




  of considerations affecting the court’s own administrative and legal problems.’” Piper Aircraft Co.

  v. Reyno, 454 U.S. 235, 241 (1981) (quoting Koster v. Lumbermens Mut. Cas. Co., 330 U.S. 518,

  524 (1947)). A transfer under 28 U.S.C. § 1404(a) may be granted “upon a lesser showing of

  inconvenience” than a dismissal under forum non conveniens. Core Wireless Licensing S.A.R.L. v.

  LG Elecs., Inc., No. 2:14-cv-00911-JRG-RSP, 2015 WL 5786501, *6 (E.D. Tex. Sept. 30, 2015)

  (quoting Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955)). A movant for transfer must show the

  proposed transferee venue is “clearly more convenient.” In re Volkswagen of Am. Inc., 545 F.3d

  304, 315 (5th Cir. 2008).

         The ultimate inquiry in a forum non conveniens analysis is which jurisdiction would “best

  serve the convenience of the parties and the interests of justice.” DTEX, LLC v. BBVA Bancomer,

  S.A., 508 F.3d 785, 794 (5th Cir. 2007); Syndicate 420 at Lloyd's London v. Early Am. Ins. Co.,

  796 F.2d 821, 827 (5th Cir. 1986). “In any balancing of conveniences, a real showing of

  convenience by a plaintiff who has sued in his home forum will normally outweigh the

  inconvenience the defendant may have shown.” Koster, 330 U.S. at 524. “Unless the balance is

  strongly in favor of the defendant, the plaintiff’s choice of forum should rarely be disturbed.

  Syndicate 420 at Lloyd's London, 796 F.2d at 828.

         In analyzing whether to dismiss a case on forum non conveniens grounds, a court first

  must determine “whether there exists an available and adequate alternative forum.” Syndicate

  420 at Lloyd’s London, 796 F.2d at 828; see also DTEX, LLC, 508 F.3d at 794. In making this

  determination, the court “considers the amenability of the defendant to service of process and

  availability of an adequate remedy in the alternative forum.” DTEX, LLC, 508 F.3d at 794. If the

  court determines that such a forum exists, it then must weigh “certain private and public factors”




                                                  5
Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 6 of 10 PageID #: 185




  to “determine which forum is best suited to the litigation.” Id.; Syndicate 420 at Lloyd’s London,

  796 F.2d at 828.

  III.   ANALYSIS

             a. Jurisdiction

         Traxxas asserts specific personal jurisdiction. Dkt. No. 20 at 5. “Where the plaintiff alleges

  specific jurisdiction, as here, due process requires (1) minimum contacts by the defendant

  purposely directed at the forum state, (2) a nexus between the defendant’s contacts and the

  plaintiff’s claims, and (3) that the exercise of jurisdiction over the defendant be fair and

  reasonable.” ITL Int’l, Inc., 669 F.3d at 498.

         The Declaration of Jun Ma in Support of eGrandbuy’s Motion to Dismiss states, “I can

  confirm that less than one tenth of one percent of our sales relating to the accused products have

  come from Texas.” Dkt. No. 11-1 at 3. Traxxas argues that this admission of selling accused

  products into Texas is alone sufficient to fulfill all three prongs of the Fifth Circuit’s test for

  personal jurisdiction. Dkt. No. 20 at 10. The Court agrees with respect to the first two prongs.

         The Fifth Circuit “has consistently held that ‘mere foreseeability or awareness [is] a

  constitutionally sufficient basis for personal jurisdiction if the defendant’s product made its way

  into the forum state while still in the stream of commerce.’” Luv N’ care, Ltd., 438 F.3d at 470

  (citing Ruston Gas Turbines, Inc., 9 F.3d at 415 (citing Asahi Metal Indus. Co., 480 U.S. at 111

  (citing Bean Dredging Corp., 744 F.2d at 1081))). eGrandbuy has knowledge that their accused

  products were sold to customers in Texas. Dkt. No. 11-1 at 3. That these sales may comprise “less

  than one tenth of one percent of our sales relating to the accused products” is immaterial. “Under

  specific jurisdiction analysis, the question is not how much of Defendant’s business occurs in the




                                                   6
Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 7 of 10 PageID #: 186




  state, but whether the accused [product] is marketed and sold in the state.” 2M Asset Management

  LLC, 2006 WL 8440325, at *3.

          The accused product is sold in the state of Texas. Traxxas has asserted that “Defendant …

  advertises in Texas and in this judicial District . . . the ‘Accused Products.’” Dkt. No. 1 at 9.

  eGrandbuy has asserted that “[t]here is no advertising done in Texas.” Dkt. No. 11 at 13. The Court

  resolves this assertion “in favor of the party seeking to invoke the court’s jurisdiction.” See Cent.

  Freight Lines Inc., 322 F.3d at 380 (citing Alpine View Co., 205 F.3d at 214). Accordingly, under

  the standards for a motion to dismiss, “the accused [product] is marketed and sold in the state.”

  See 2M Asset Management LLC, 2006 WL 8440325, at *3.

          The sold products in question are accused products. Dkt. No. 11-1 at 3. Accordingly, the

  Court finds that this act of selling the accused products within Texas establishes minimum

  contacts, and the Court finds that the products being accused products makes selling them within

  Texas is a nexus between the defendant’s contacts and the plaintiff’s claims.

          eGrandbuy argues that the exercise of personal jurisdiction in Texas would be unfair and

  unreasonable. Dkt. No. 11 at 14. To illustrate this, eGrandbuy compares the present case to

  Bristol-Meyers Squibb, where the United States Supreme Court found that sales of 187 million

  Plavix pills in California netting Bristol-Meyers Squibb more than $900 million from those sales

  were insufficient for there to be specific jurisdiction in California for non-resident plaintiffs. Id.,

  see Bristol-Meyers Squibb Co. v. Superior Court of California, 137 S.Ct. 1773, 1778 (2017). The

  crux of their argument is that Bristol-Meyers Squibb is a large company with huge sales in

  California, and because they weren’t subject to jurisdiction in California then eGrandbuy, a

  smaller company with fewer total and percentage sales in Texas, should not be subject to

  jurisdiction in Texas. Dkt. No. 11 at 14.



                                                     7
Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 8 of 10 PageID #: 187




          Traxxas counters that this argument misses the point of the ruling. Dkt. No. 20 at 11.

  Traxxas asserts that there was no personal jurisdiction in California in Bristol-Meyers Squibb Co.

  because the nexus prong of the personal jurisdiction analysis failed, not because the Court found

  it unfair. Id.

          In Bristol-Meyers Squibb Co., “[t]he State Supreme Court found that specific jurisdiction

  was present without identifying any adequate link between the State and the nonresidents’

  claims.” Bristol-Meyers Squibb Co., 137 S.Ct. at 1781. The Supreme Court stated in that case

  that “[w]hat is needed—and what is missing here—is a connection between the forum and the

  specific claims at issue.” Id. Although the majority opinion identified the law regarding private

  and public interests, the analysis turned on the nexus between the claims and the forum,

  ultimately stating that “all the conduct giving rise to the nonresidents’ claims occurred

  elsewhere. It follows that the California courts cannot claim specific jurisdiction.” Id. at 1780,

  1782. Finally, Justice Sotomayor even dissented, stating “[a] core concern in this Court’s

  personal jurisdiction cases is fairness. And there is nothing unfair about subjecting a massive

  corporation to suit in a State for a nationwide course of conduct that injures both forum residents

  and nonresidents alike.” Id. at 1784. The Court agrees with Traxxas’ assessment of Bristol-

  Meyers Squibb Co., and finds that eGrandbuy has not met its burden to show the assertion of

  jurisdiction would be unfair. See Wien Air Alaska, Inc., 195 F.3d at 215. Accordingly, personal

  jurisdiction in the Eastern District of Texas with respect to the present case is proper.

               b. Venue

          Under 28 USCA § 1391(c)(2), “an entity with the capacity to sue and be sued in its common

  name under applicable law . . . shall be deemed to reside, if a defendant, in any judicial district in

  which such defendant is subject to the court’s personal jurisdiction with respect to the civil action



                                                    8
Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 9 of 10 PageID #: 188




  in question . . . .” 28 USCA § 1391(c)(2). eGrandbuy is an entity with the capacity to sue and be

  sued. The Court has found that eGrandbuy is subject to personal jurisdiction with respect to the

  civil action in question. Thus, eGrandbuy resides in the Eastern District of Texas under the venue

  statute with respect to the present civil action.

          A civil action may be brought in “a judicial district in which any defendant resides, if all

  defendants are residents of the State in which the district is located.” eGrandbuy is the only

  defendant in the present matter. 28 USCA § 1391(b)(1). Accordingly, all defendants are residents

  of the State in which the district is located for this case. The Court finds that venue is proper.

              c. Forum non Conveniens

          In the alternative, eGrandbuy requests transfer to the Central District of California. Dkt.

  No. 11 at 16–19. eGrandbuy argues that while the public interest factors are neutral, the private

  factors favor transfer because eGrandbuy would have to travel to Marshall, TX and the witnesses

  regarding eGrandbuy’s use, including the records, are in Los Angeles. Id. While the Court agrees

  that the public interest factors are neutral, the Court disagrees with eGrandbuy’s assessment that

  the private factors favor transfer.

          If the case is transferred to the Central District of California, Traxxas will likewise have

  to bear their own expense of travel. Traxxas argues that Traxxas’ records and personnel are in

  Texas, and as the case regards alleged trademark infringement, the evidence will come as much

  from Traxxas as eGrandbuy. The Court finds that the private factors, like the public factors, are

  neutral.

          A movant for transfer must show the proposed transferee venue is “clearly more

  convenient.” In re Volkswagen of Am. Inc., 545 F.3d at 315. eGrandbuy has not shown that the

  Central District of California is “clearly more convenient” as the factors are neutral between the



                                                      9
Case 2:20-cv-00012-JRG-RSP Document 24 Filed 09/24/20 Page 10 of 10 PageID #: 189




  two venues. Accordingly, the Court finds that transfer to the Central District of California is

  improper.

              d. Motion for Discovery

         Traxxas has moved for discovery concerning eGrandbuy’s Motion to Dismiss. Dkt. No.

  15. Since the Court is recommending denial of eGrandbuy’s Motion to Dismiss on the merits, the

  Court likewise finds that granting discovery here is accordingly moot.

  IV.    CONCLUSION

         The Court finds that personal jurisdiction and venue are proper, that transfer to the

  Central District of California is improper, and that because of this finding, there is no need to

  grant discovery regarding jurisdiction and venue. The Court recommends that eGrandbuy’s

   Motion to Dismiss be denied and that Traxxas’ Motion for Discovery is moot.
  .
         A party’s failure to file written objections to the findings, conclusions, and

  recommendations contained in this report within 14 days bars that party from de novo review by

  the District Judge of those findings, conclusions, and recommendations and, except on grounds of

  plain error, from appellate review of unobjected-to factual findings and legal conclusions accepted

  and adopted by the district court. Fed. R. Civ. P. 72(b)(2); see Douglass v. United Servs. Auto.

  Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). Any objection to this Report and

  Recommendation must be filed in ECF under the event “Objection to Report and

  Recommendations [cv, respoth]” or it may not be considered by the District Judge.
        SIGNED this 3rd day of January, 2012.
         SIGNED this 24th day of September, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE


                                                   10
